 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                         CASE NO. 1:18-CR-00121-LJO

11                                Plaintiff,

12                         v.                          STIPULATION FOR BRIEFING SCHEDULE &
                                                       ORDER
13   ARNOLD PETERSON,

14                               Defendant.

15

16          The United States of America, by and through Assistant United States Attorney Laura D.

17 Withers, and defendant Arnold Peterson, by and through his attorney Michael G. McKneely, do hereby

18 agree and stipulate to the following briefing schedule for the government’s Motion to Disqualify

19 Defense Counsel for Conflict of Interest:

20

21          -   June 7, 2019: Government’s initial brief due

22          -   June 28, 2019: Defendant’s response brief due

23          -   July 8, 2019: Government’s reply brief due

24          -   July 15, 2019: Hearing on motion before Judge O’Neill at 9:45am.

25

26

27

28

                                                        1
 1   Dated: May 24, 2019             MCGREGOR W. SCOTT
                                     United States Attorney
 2

 3                             By: /s/ LAURA D. WITHERS
                                   LAURA D. WITHERS
 4                                 Assistant United States Attorney
 5
     Dated: May 24, 2019
 6
                               By: /s/ MICHAEL G. MCKNEELY
 7                                 MICHAEL G. McKNEELY
                                   Counsel for Defendant Arnold
 8                                 Peterson
 9

10                             ORDER
11

12 IT IS SO ORDERED.

13     Dated:   May 24, 2019         /s/ Lawrence J. O’Neill _____
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                 2
